DETAILED ACTION
Applicant's response to the Office Final Action filed on 10/14/2021 is acknowledged.
Applicant amended claims 1, 21, and 22; and cancelled claims 23-25.
Applicant added claims 26-28.

Continued Examination Under 37 CFR 1.114
4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/4/2021 has been entered.
	
Examiner’s Amendment
5.    	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given during a telephone conversation with Greg Hsu (Reg. No. 61007) on 11/19/2021.
6.    	The application has been amended as follows (line numbers cited count fully deleted lines):
•    In claim 1, at line 4, delete “over” - after “a first metal material”.
	
Allowable Subject Matter
Claims 1-12, 14-16, 21, 22, and 26-28 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Kim et al. (US 2018/0061843), discloses forming a first metal material 108a (Fig. 6, paragraph 0052) 
In addition, claim 9 would be allowable because a closest prior art, Kim et al. (US 2018/0061843), discloses a metal line 132a (Fig. 10, paragraph 0068) has two flat sidewalls but fails to disclose the metal line has a convex sidewall protruding from the two flat sidewalls. Additionally, the prior art does not teach or suggest a method for forming an interconnect structure, comprising: the metal line has two flat sidewalls and a convex sidewall protruding from the two flat sidewalls in combination with other elements of claim 9.
Furthermore, claim 21 would be allowable because a closest prior art, Kim et al. (US 2018/0061843), discloses forming a first mask element 110 (Fig. 6, paragraph 0058) over the first metal material 108a (Fig. 6, paragraph 0052), wherein the first mask element has a first opening 114a (Fig. 6, paragraph 0061) exposing the first metal material 108a (Fig. 6) but fails to disclose forming a contact on the source/drain feature; and forming a first metal material over the contact. Additionally, the prior art does not teach or suggest a method for forming an interconnect structure, comprising: forming a source/drain feature over a fin structure; forming a contact on the source/drain feature; forming a first metal material over the contact; and forming a first mask element over the first metal material in combination with other elements of claim 21.

A closest prior art, Kim et al. (US 2018/0061843), discloses a method for forming an interconnect structure, comprising: forming a first metal material 108a (Fig. 6, paragraph 0052) over a semiconductor substrate 100 (Fig. 6, paragraph 0052); forming a first mask element 110 
In addition, a closest prior art, Kim et al. (US 2018/0061843), discloses a method for 
Furthermore, a closest prior art, Kim et al. (US 2018/0061843), discloses a method for forming an interconnect structure, comprising: forming a first mask element 110 (Fig. 6, paragraph 0058) over the first metal material 108a (Fig. 6, paragraph 0052), wherein the first mask element has a first opening 114a (Fig. 6, paragraph 0061) exposing the first metal material 108a (Fig. 6), forming a second metal material 116 (Fig. 7, paragraph 0064) over the first mask element 110 (Fig. 7) and the first metal material 108a (Fig. 7); forming a photoresist pattern 161 (Fig. 9, paragraph 0078) over the second metal material 116 (Fig. 9), wherein the photoresist pattern 161 (Fig. 9) overlaps at least a portion of the first opening (element number is not shown in Fig. 9 but see 114a in Fig. 6); etching (see Fig. 10 and paragraph 0081) the second metal material 138a (Fig. 10, paragraph 0069) using the photoresist pattern 161 (Fig. 9) to form a via 138a (Fig. 10); and after etching the second metal material, etching (see Fig. 10 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813